Citation Nr: 1445855	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of an injury to the back of the head with headaches.


REPRESENTATION

Appellant represented by:	Gerald A. Kiehl, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the RO.  The RO, among other things, denied service connection for bilateral hearing loss, tinnitus, and residuals of an injury to the back of the head with headaches.

In January 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In October 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  Transcripts of both hearings have been associated with the claims file.

In December 2010, the Board remanded the claims currently on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In November 2011, while the case was in remand status, the AMC granted service connection for tinnitus.  The prior denials with respect to bilateral hearing loss and residuals of an injury to the back of the head with headaches were confirmed and continued, and the case was returned to the Board.

In January 2014, the Veteran appointed an accredited agent, Gerald A. Kiehl, as his representative; thereby revoking the prior appointment in favor of The American Legion.  See 38 C.F.R. § 14.631(f).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The Board's disposition of the Veteran's claim for service connection for tinnitus is set forth below.  The claims for service connection for bilateral hearing loss and residuals of an injury to the back of the head with headaches are addressed in the REMAND portion of the decision; they are again being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a November 2011 rating decision, the AMC granted service connection for tinnitus; as such, there remains no case or controversy with respect to the matter of entitlement to service connection for tinnitus for appellate consideration.


CONCLUSION OF LAW

The appeal with respect to the matter of entitlement to service connection for tinnitus has been rendered moot by the AMC's award of service connection.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.4, 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 200 & Supp. 2013), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4 (2013).  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d) (2013).  

In the instant case, the Veteran filed a claim seeking service connection for inter alia, tinnitus.  As noted above, the RO initially denied the claim, and the current appeal ensued.  After the Veteran perfected an appeal of the denial of service connection for tinnitus, and the Board remanded the claim for additional development, the AMC, in a November 2011 rating decision, granted service connection for tinnitus.

The Veteran's claim for service connection for tinnitus has been granted by the decision of a lower adjudicative body that fully resolved the Veteran's appeal as to the matter of service connection for that disability.  Hence, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4 with respect to service connection for tinnitus.  In the absence of any justiciable question remaining, the appeal as to the claim for service connection for tinnitus must be dismissed.  


ORDER

The appeal with respect to the claim for service connection for tinnitus is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

When this case was remanded in December 2010, the Board found, among other things, that there were outstanding VA treatment records that needed to be obtained in connection with the Veteran's claim for service connection for residuals of an injury to the back of the head with headaches.  See December 2010 BVA Remand, p. 8.  The Board also found that the Veteran needed to be examined in connection with that claim in order to obtain a medical opinion as to whether the Veteran had a current headache disability that was related to service, to include a documented head injury in service; or whether such an etiology was unlikely.

Unfortunately, the evidence does not reflect that the required development has been fully completed.  There is nothing in the record to show that the AOJ made an attempt to obtain outstanding VA treatment records, as indicated in the December 2010 remand.  In addition, although the Veteran was examined in January 2011 for purposes of obtaining an opinion with respect to the etiology of his headaches, the examiner indicated only that the headaches the Veteran described were "tension type" headaches, and that there was no data in the claims file to suggest a problem with recurrent headaches during service.  Significantly, while the examiner noted the in-service head injury, he did not explicitly address the related, but broader, question of whether the headaches of which the Veteran currently complained could somehow be related to service, to include the head injury in service (for example, on the basis of delayed onset).

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings, and the fact that the development sought has not been fully completed, the Board has no choice but to return the matter to the AOJ.

With regard to the claim for service connection for bilateral hearing loss, the Board notes that the Veteran has reported being evaluated by a private care provider in Spartanburg, South Carolina.  See January 2010 DRO hearing transcript, pp. 12-13.  Because the records of that evaluation, if procured, could contain information bearing on the outcome of the Veteran's claim, efforts should be made to obtain them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (2013) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records). 

The Board also notes that while a January 2011 VA examiner opined that the Veteran's current bilateral hearing loss is less likely as not related to noise exposure during military service, as above, a January 2009 VA audiologist indicated that there was a relationship between the tinnitus of which the Veteran complained, and his hearing loss.  Specifically, the January 2009 examiner wrote that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  Inasmuch as service connection for tinnitus has now been established, further clarification as to the relationship between the two disabilities is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notice letter advising them of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  The Veteran and his representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Ask the Veteran to provide a release for relevant records of treatment from the private care provider in Spartanburg, South Carolina, who reportedly evaluated him for hearing loss, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since November 17, 2009, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

4.  After the foregoing development has been completed to the extent possible, arrange to have the claims file returned to the VA audiologist who last offered an opinion in this case in January 2011.  The audiologist should be asked to again review the record, including any evidence added to the record since her last review, and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's service-connected tinnitus and hearing loss are related to one another and, if so, whether the service connected tinnitus has caused or aggravated (i.e., permanently worsened beyond natural progression) the hearing loss.  In so doing, the audiologist should comment on the medical significance of a January 2009 audiologist's observation that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.

If the audiologist in question is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

5.  Also arrange to have the claims file returned to the VA neurological examiner who offered opinions in this case in January and March 2011.  The examiner should be asked to again review the record, including any additional evidence added to the record since his last review, and specifically indicate whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the headaches of which the Veteran currently complains are in any way related to service, to include the head injury in service (for example, on the basis of delayed onset).

If the examiner in question is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


